Citation Nr: 18100263
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 12-34 714
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for hepatitis C is remanded for additional development.
The Veteran has active duty service in the United States Navy from January 1968 to August 1969.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board denied this issue in April 2016, and in June 2017 this case was subject to a remand from the United States Court of Appeals for Veterans Claims.  It has returned to the Board for review.  
The Board notes that the Veteran testified before a Veterans Law Judge who is no longer with the Board.  He was offered an opportunity for another hearing, but he declined.
The Board denied the issue of entitlement to service connection for hepatitis C based on the finding that there was no in-service event or injury or nexus between the Veterans active duty service and the current disability.  These findings were based in part on a January 2012 VA examiners negative opinion.  
Specifically, the VA examiner was asked whether it was at least as likely as not that the Veterans hepatitis C was due to an event or injury caused during service or at least as likely as not associated with the risk factor shown in service.  In response the VA examiner referenced the Veterans in-service tattoos, but noted that there was no evidence of hepatitis or blood exposure during service, but that he had a more recent history of cirrhosis of the liver two years prior to the examination, as well as a prior history of illegal drug use.  The VA examiner concluded that it was less likely as not that the Veterans hepatitis C was caused by events during service.  In making this determination the VA examiner noted that the Veteran had a history of illegal drug use, which was one of the most common risk factor for hepatitis C.    He noted that based on scientific literature it was rare that hepatitis C was caused by tattoos and that air-gun injections had never been proven to cause hepatitis C.  The VA examiner opined that it was more likely that the Veterans hepatitis C was caused by injecting illegal drugs.  
When the Veteran submitted his substantive appeal in December 2012, he asserted that he had no history of illegal drug use but that he may have contracted hepatitis C in one of the foreign ports of call during service; he also asserted that he cut his hand on a valve in the boiler room and that it became infected, which may have also been the cause of his hepatitis C.  Although the VA examiner addressed the contentions pertaining to tattoos and air gun use, these additional theories of hepatitis C etiology were not addressed.  Therefore remand is necessary to obtain a supplemental VA opinion which considers whether it is at least as likely as not that the Veteran contracted hepatitis C at a foreign port or by cutting his hand during service.  
Updated VA treatment records should be obtained dating from April 2015 to present.  
 
The matter is REMANDED for the following actions:
1.  Ask the Veteran to identify all outstanding treatment records relevant to his hepatitis C claim.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. After records development is completed, return the claims file to the January 2012 VA examiner (or an appropriate substitute if unavailable) to determine whether it is at least as likely as not (50 percent probability or greater) that the Veterans hepatitis C arose during service or is otherwise related to service.  In making this determination, the VA examiner should consider the Veterans December 2012 contentions that he may have contracted hepatitis C through visiting a foreign port during service, or by cutting his hand on a valve in the boiler room.  
A rationale for all opinions expressed should be provided.
3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case, be provided an opportunity to respond, and the claim should thereafter be returned to the Board as warranted.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel

